     6:19-cv-00332-SPS Document 22 Filed in ED/OK on 09/24/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

VICTORIA MCCLANAHAN,                          )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )     Case No. CIV-19-332-SPS
                                              )
ANDREW SAUL, Commissioner of                  )
the Security Administration,                  )
                                              )
                     Defendant.               )


               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Victoria McClanahan was the prevailing party in this action under the

Social Security Act. The parties have now filed a Stipulated Motion for Award of Attorney

Fees under the Equal Access to Justice Act (EAJA) [Docket No. 21], indicating that the

parties have stipulated to an attorney’s fee in the amount of $5,461.80.

       Upon review of the record herein, the Court finds that the agreed amount is

reasonable and that the Commissioner should be ordered to pay it to the Plaintiff as the

prevailing party herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically

provided by statute, a court shall award to a prevailing party other than the United States

fees and other expenses, in addition to any costs awarded pursuant to subsection (a),

incurred by that party in any civil action (other than cases sounding in tort)[.]”); see also

Manning v. Astrue, 510 F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits
     6:19-cv-00332-SPS Document 22 Filed in ED/OK on 09/24/20 Page 2 of 2




attorney’s fees reimbursement to financially eligible prevailing parties, who make a proper

application, and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Stipulated Motion for Award of Attorney

Fees under the Equal Access to Justice Act (EAJA) [Docket No. 21] is hereby GRANTED

to the Plaintiff as the prevailing party herein. IT IS FURTHER ORDERED that if the

Plaintiff’s attorney is subsequently awarded any fees pursuant to 42 U.S.C. § 406(b)(1),

said attorney shall refund the smaller amount of such fees to the Plaintiff pursuant to

Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       DATED this 24th day of September, 2020.



                                              _____________________________________
                                              STEVEN P. SHREDER
                                              UNITED STATES MAGISTRATE JUDGE




                                              -2-
